Order entered April 14, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-01255-CR

                               TIMOTHY JAMES FRYAR, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 15th Judicial District Court
                                      Grayson County, Texas
                                  Trial Court Cause No. 063988

                                             ORDER
        The Court GRANTS appellant’s April 13, 2015 request for an extension of time to file

his pro se response to the Anders brief only to the extent that the pro se response is due by

MONDAY, MAY 18, 2015. No further extensions will be granted. If the pro se response is not

received by the date specified, the appeal will be submitted on the Anders brief alone.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy Fryar,

TDCJ No. 961774, Moore Unit, 1700 North F.M. 87, Bonham, Texas 75418.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE